Citation Nr: 0000677	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an original evaluation in excess of 10 percent 
for toenail evulsion of the right first toenail with fungal 
infection of the right first and second toes and status post 
contusion of the left first toenail and irregular left fourth 
toenail.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs Regional 
Office (RO) which granted service connection for the 
residuals of bilateral toenail fungal infection, involving 
the right first and second and the left first and fourth 
toenails and assigned a noncompensable evaluation.  The 
veteran filed a notice of disagreement with that rating 
decision in February 1998.  In April 1998, the RO provided 
the veteran with a statement of the case.  In May 1998, the 
veteran filed his substantive appeal.

A personal hearing was held at the RO in July 1998.  In a 
June 1999 hearing officer decision, the original evaluation 
of the veteran's bilateral toenail condition was increased to 
10 percent and the disability was recharacterized as toenail 
evulsion of the right first toenail with fungal infection of 
the right first and second toes and status post contusion of 
the left first toenail and irregular left fourth toenail.  In 
conjunction with this decision, a supplemental statement of 
the case was issued to the veteran in June 1999.

The Board notes that claims of entitlement to service 
connection for hearing loss and patellofemoral syndrome are 
inferable from the medical evidence of record.  Neither of 
these issues is now before the Board, and neither is 
inextricably intertwined with those now on appeal.  They are 
referred to the RO for appropriate action.




FINDINGS OF FACT

The veteran's bilateral toenail disorder is characterized by 
evulsion of the right first toenail, with abnormal thickness 
and pointed shape, by contusion of the left first toenail, 
with abnormal thickness and color, by abnormal thickness of 
the right second and left fourth toenails, by fungal 
infection (tinea unguium) of four toenails, by pain with 
pressure on the toenails or with prolonged standing, by 
ingrowing on the medial side of some or all of the toenails, 
by slight itching, by the absence of exudation, exfoliation, 
or other abnormalities of the skin, and by the absence of 
functional loss in movement involving the toes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for toenail evulsion of the right first toenail with fungal 
infection of the right first and second toes and status post 
contusion of the left first toenail and irregular left fourth 
toenail have not been met.  38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5284, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records contained in the claims file indicate 
that the veteran was observed to have a fungal infection of 
the left and right first toenails in January 1996.  He was 
prescribed a topical antifungal medicine.  The first and 
second right toenails and the first and fourth left toenails 
were reported at that time to be yellow, deformed, and 
separated from the nail bed.  The report of the veteran's 
separation examination, conducted in May 1996, states a 
diagnosis of bilateral nail deformity secondary to trauma.  
It notes a fungal infection of the small nail, although right 
or left is not specified.

The report of a VA examination performed upon the veteran in 
September 1997 is also contained in the claims file.  It was 
stated that the veteran reported having received traumatic 
injuries of his right first toe and one of his left toenails 
during service, the right toe in 1993 or 1994.  The examiner 
noted evulsion of the right first toenail, with abnormal 
thickness and pointed shape, contusion of the left first 
toenail, with abnormal thickness and color, abnormal 
thickness of the right second and left fourth toenails, and 
fungal infection of the right first and second toenails.  It 
was also recorded that the veteran's toenails had grown into 
the flesh on the medial side.  It was documented that the 
veteran's toenails appeared sensitive to pressure, although 
whether all toenails or only the specified four was not 
stated.  The report stated that the veteran had reported that 
he sometimes could not wear even tennis shoes because of the 
sensitivity of his toenails.  The examiner observed that 
there were no vascular or skin abnormalities, that the 
veteran's feet were normal, that he had full range of motion 
in his toes and ankles, and that he displayed no limitations 
in his gait.  It was recorded that the veteran was able to 
walk on his toes and heels without difficulty.  The examiner 
noted that the veteran reported that as a cabinetmaker, he 
was required to stand for prolonged periods.  However, the 
examiner opined that the veteran did not need corrective 
shoes or inserts.  It was noted that the toenail fungal 
infection currently was being treated with a topical anti-
fungal solution and had been so treated during service in 
1996.

A letter from a private physician concerning the veteran's 
toenail condition was added to the claims file at the July 
1998 hearing.  This letter, dated in June 1998, stated that 
the veteran was examined in May 1998.   The physician opined 
that the veteran had tinea unguium on the toenails of four of 
his toes.  The physician did not specify which toenails.  It 
was assumed by the hearing examiner that the toenails 
referred to by the physician were the same toenails as were 
specified in the VA examination report.  A prescription of 
the same date for a topical anti-fungal solution accompanied 
the letter.

At the July 1998 hearing at the RO, the veteran stated that 
he had received traumatic injuries to his toenails during 
service.  He testified that as a cabinetmaker, he was 
required to perform movements and assume foot positions that 
brought painful pressure on his toenails.  He also stated 
that being on his feet for prolonged periods on his job 
resulted in pain. The veteran testified that he had 
difficulty wearing even softer shoes because of the 
sensitivity of his toenails and that he could not tolerate 
the heavy work shoes that would, if he could wear them on his 
job, protect his toenails from being injured further.  The 
veteran indicated that in addition to pain in the toenails, 
he had discomfort from itching.  He stated that he was using 
an over-the-counter foot powder for the itching and had been 
using a topical solution for fungal toenail infection since 
1996.  The veteran testified that the topical solution had 
not helped and that the fungal infection was worse than noted 
during the September 1997 VA examination because it now 
involved two left toenails in addition to two right.  He 
testified that recently he had been prescribed a medicine for 
the fungal infection to be taken by mouth but was reluctant 
to take it because of possible side effects.

II.  Analysis

The veteran has alleged that the symptoms resulting from his 
service-connected bilateral toenail condition are more severe 
than contemplated by the 10 percent rating assigned.  Thus, 
the veteran's claim of entitlement to a greater original 
evaluation is well-grounded.  Bruce v. West, 11 Vet. App. 405 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 
U.S.C.A. § 5107(a).

The Board observes that in this appeal, the veteran is 
contesting the original rating assigned in the October 1997 
decision granting service connection for his bilateral 
toenail condition rather than seeking an increased rating for 
that condition.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claimant is presumed to be seeking the maximum benefit 
allowed by law and regulation for the disability in question, 
and a claim remains in controversy when less than the maximum 
benefit has been awarded).

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent here.  In Fenderson v. West, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) distinguished the procedure to be followed when the 
issue is entitlement to a greater original evaluation of a 
disability from the procedure to be followed when the issue 
is entitlement to an increased evaluation of a disability.  
The Court observed that in a claim for an increased rating of 
a disability, the present level of the disability is of 
primary concern.  Fenderson, 12 Vet. App. at 126, citing 
Francisco v. Brown, 7 Vet. App. 55 (1994).   The Court stated 
that in contrast, an original evaluation of a disability must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date)  See Fenderson, 
12 Vet. App. at 126-27.  The Court observed that accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," ratings of 
the disability based on the facts shown to exist during 
separate periods of time.  Id.  The Court also noted that the 
distinction between a service connection claim involving an 
original rating of disability and a claim for an increased 
rating thereof was significant in assessing whether the 
claimant has received an adequate statement of the case (or 
supplemental statement of the case) with respect to his 
claim.  The October 1997 rating decision in this matter 
considered all evidence then of record.  The June 1999 rating 
decision assigning a compensable rating of 10 percent for the 
veteran's disability from the effective date of the grant of 
service connection also considered the hearing testimony of 
the veteran and the medical evidence he submitted at the 
hearing.  The Board finds that the RO considered all evidence 
of record prior to issuing this rating and adequately related 
that evidence to its ratings in the statement and 
supplemental statement of the case issued to the veteran.  
For reasons set forth below, however, the Board concludes 
that "staged" ratings are not warranted in this matter.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7 
(1999).  In every instance in which the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.  All VA regulations which the 
face of the record indicates are potentially relevant to the 
claim for increased evaluation will be considered by the 
Board, whether explicitly raised in the record or not, unless 
their consideration would be arbitrary, capricious, or 
contrary to law.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).

Review of the documented symptoms of the veteran's toenail 
condition reveals that the condition has remained relatively 
constant.  As the veteran pointed out in the hearing, the 
toenail fungus does appear to have spread to two more 
toenails between the time of the September 1997 VA 
examination and his consultation with a private physician in 
May 1998.  The veteran also implied in his hearing testimony 
that his toenails had become progressively more sensitive to 
pressure.  However, VA examination revealed that the veteran 
had not lost functional ability since injuring his toenails 
or acquiring the fungal infection.  He displayed full range 
of motion in his toes, walked with a normal gait, and could 
walk on either his toes or heels without difficulty.  Nor was 
any loss of functioning or any increased degree of pain in 
the toenails remarked upon by the physician who examined the 
veteran in May 1998.  The veteran's bilateral toenail 
condition was evaluated by the RO under Diagnostic Code 5284 
for degree of severity of injuries involving the foot.  A 
rating of 10 percent is provided there for moderate injuries, 
of 20 percent for moderately severe injuries, and of 30 
percent for severe injuries.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).  The RO found that the veteran 
had symptoms denoting no more than a moderate injury 
involving the foot.  The Board finds that the medical and 
testimonial evidence of record does not support a rating of 
more than 10 percent under this Diagnostic Code or any other 
Diagnostic Code pertaining to the musculoskeletal system.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
However, separate ratings are available for different sets of 
symptoms associated with the same injury.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The veteran's bilateral toenail condition was also evaluated 
by the RO as a skin condition under Diagnostic Code 7806, 
pertaining to eczema.  A noncompensable rating is provided 
there for slight, if any, exfoliation, exudation, or itching, 
if on a nonexposed surface or small area.  A rating of 10 
percent is provided for exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area, of 30 
percent for constant exudation or itching, extensive lesions, 
or marked disfigurement, and of 50 percent for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptionally repugnant conditions.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  
Diagnostic Codes 7807-7819 concern other disorders of the 
skin.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7819 
(1999).  Diagnostic Code 7819 provides that other disorders 
of the skin are to be rated as is eczema.  The RO did not 
explicitly consider or discuss in its rating action these 
additional Diagnostic Codes.  However, the Board finds that 
the veteran will not be prejudiced by its considering these 
additional Diagnostic Codes on this appeal, because ratings 
under them are based on the same sets of symptoms as are 
ratings under the Diagnostic Code concerning eczema.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1995). The medical 
evidence of record in this matter indicates that no exudation 
or exfoliation of skin was observed, either on VA examination 
in September 1997 or by the veteran's private physician in 
May 1998.  The VA examination report was negative for any 
skin abnormalities.  The record of the July 1998 hearing does 
document that the veteran reported that his feet were 
itching.  Considering the location, extent and disabling 
nature of the symptoms, the Board finds that the evidence of 
record denotes a noncompensable skin condition, one involving 
no more than slight symptoms and a nonexposed surface. See 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7807-7819.  

In making its decision, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he described his symptoms and his belief 
in the merits of his claim.  His testimony is not competent, 
however, to provide medical findings or a medical diagnosis.  
The preponderance of the evidence in this case is against the 
claim for increase.  In view of the foregoing, the Board will 
deny the veteran's appeal.

In evaluating the veteran's bilateral toenail condition, the 
Board has also considered whether the veteran is entitled to 
"staged ratings."  See Fenderson, 12 Vet. App. 119.  The 
Board concludes that at no time since the veteran filed his 
claim for service connection has his disorder warranted more 
than a 10 percent evaluation.  Consequently, a "staged 
rating" is not called for.


ORDER

Entitlement to an original evaluation in excess of 10 percent 
for toenail evulsion of the right first toenail with fungal 
infection of the right first and second toes and status post 
contusion of the left first toenail and irregular left fourth 
toenail is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

